UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12434 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: M/I Homes, Inc. 401(k) Profit Sharing Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: M/I Homes, Inc. 3 Easton Oval, Suite 500 Columbus, Ohio43219 REQUIRED INFORMATION The following financial statements and supplemental schedules for the M/I Homes, Inc. 401(k) Profit Sharing Plan are being filed herewith: Description: Page No. Table of Contents to Financial Statements 4 Financial Statements: Report of Independent Registered Public Accounting Firm 5 Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008 6 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2009 7 Notes to Financial Statements 8 Supplemental Schedule: Schedule of Assets Held for Investment Purposes at End of Year December 31, 2009 14 Signatures 16 Exhibit Index 17 The following exhibits are being filed herewith: Exhibit No. Description 23 Consent of Independent Registered Public Accounting Firm M/I Homes, Inc. 401(k) Profit Sharing Plan Financial Statements as of December 31, 2009 and 2008 and for the Year Ended December31, 2009, Supplemental Schedule as of December31, 2009 and Report of Independent Registered Public Accounting Firm M/I HOMES, INC. 401(k) PROFIT SHARING PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 5 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008 6 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2009 7 Notes to Financial Statements 8 SUPPLEMENTAL SCHEDULE: Form 5500, Schedule H, Part IV, Line 4i—Schedule of Assets Held for Investment Purposes at End of Year, December 31, 2009 14 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of M/I Homes, Inc. Profit Sharing Plan Columbus, OH We have audited the accompanying statements of net assets available for benefits of M/I Homes, Inc. 401(k) Profit Sharing Plan (the “Plan”) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in its net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets held for investment purposes at end of year, as of December 31, 2009, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This schedule is the responsibility of the Plan's management. Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2009 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ GBQ Partners LLC GBQ Partners LLC Columbus, OH June 16, 2010 5 M/I HOMES, INC. 401 (k) PROIT SHARING PLAN STATEMENT OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, 2 ASSETS: Cash and cash equivalents $ $ Investments – at fair value: Collective Investment Trust - SEI Stable Asset Fund Mutual funds: JP Morgan Diversified Mid-Cap Growth Select Dodge & Cox Stock Dreyfus/Standish Fixed Income Fund JP Morgan Equity Index Select Dodge & Cox International Stock Fund JP Morgan Mid-Cap Value Select Harbor Capital Appreciation Fund Artio International Equity Fund Vanguard Small Cap Value Index Fund Vanguard Small Cap Growth Index Fund Total mutual funds Schwab Stable Value Fund - M/I Homes Company Stock Fund Participant loans - interest at 4.25% to 9.25% Total investments Receivables: Contribution receivable from Plan Sponsor Dividend income receivable Interest income receivable 1 95 Unsettled trades - sales - Total receivables TOTAL ASSETS LIABILITIES - Unsettled trades - purchases TOTAL LIABILITIES NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit- responsive investment contracts NET ASSETS AVAILABLE FOR BENEFITS $ $ See notes to financial statements. 6 M/I HOMES, INC. 401 (K) PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2009 ADDITIONS: Investment Income: Net appreciation in fair value of investments $ Dividends Interest Total Investment Income Contributions: From participants From Plan Sponsor Total Contributions Total Additions DEDUCTIONS: Benefits paid to participants ) NET INCREASE IN NET ASSETS AVAILABLE FOR BENEFITS NET ASSETS AVAILABLE FOR BENEFITS - Beginning of year NET ASSETS AVAILABLE FOR BENEFITS - End of year $ See notes to financial statements. 7 M/I HOMES, INC. 401(K) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER31, 2 1.PLAN DESCRIPTION The following description of the M/I Homes, Inc. 401(k) Profit Sharing Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan document for more complete information. General—The Plan is a defined contribution 401(k) plan which became effective October1, 1988, and whose purpose is to provide retirement income benefits for all eligible employees of M/I Homes, Inc. and its subsidiaries (the “Company” or the “Plan Sponsor”). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). All employees employed on October1, 1988, the Plan’s inception date, were eligible to participate in the Plan. Full time employees are eligible for entry into the Plan with respect to employee contributions at the beginning of the calendar quarter immediately following their completion of ninety days of service, and part time employees are eligible for entry into the Plan with respect to employee contributions after completing one year of service with a minimum of 1,000 hours.For eligibility to receive profit sharing contributions, employees are eligible after completion of one year of service with 1,000 hours. Effective July 1, 2005, the Plan was amended such that an employee may be credited with his or her service with a previous employer (“Predecessor Employer”) where such service occurred prior to the date that the Predecessor Employer became an affiliate of the Plan Sponsor, or some or all of the assets of the Predecessor Employer were acquired by the Plan Sponsor or an affiliate.The amendment also allowed a special employer contribution to be made for one or more Predecessor Employer participants during the initial year of participation in the Plan, at the discretion of the Plan Sponsor.All participants receive a Summary Plan Description upon becoming eligible for participation in the Plan. Participants should refer to this document and to the Plan text for more complete information.The Board of Directors of the Company controls and manages the operation and administration of the Plan.Wilmington Trust Company serves as the trustee of the Plan. Contributions—Funding is provided by the Plan Sponsor and participant contributions. The amount of the Plan Sponsor’s contribution is discretionary and is determined by the Company’s Board of Directors. The Plan Sponsor is not required to make a contribution to the Plan and can suspend or terminate the Plan at any time. Plan participants may also make voluntary pre-tax contributions to the Plan. For 2009, these voluntary pre-tax contributions cannot exceed $16,500 per participant ($22,000 for participants 50years of age or older), as provided in Internal Revenue Code Section402(g). Total contributions to a participant’s account cannot exceed the lesser of $49,000 or 100% of the participant’s compensation for the year as provided in Internal Revenue Code Section415(c).Plan participants may also contribute amounts rolled over from qualified defined benefit or defined contribution plans. Participant Accounts—Individual account balances are maintained for each participant. Each participant’s contributions, along with their share of the Plan Sponsor’s contribution, are currently invested in the Plan’s investment options as directed by the participant. Participants may change investment elections on a daily basis and are permitted to invest a maximum of 25% of their fund allocation in the M/I Homes Company Stock Fund. Participant account balances are adjusted daily for income, realized and unrealized gains and losses and employer and participant contributions. Employer contributions are allocated to participants pro-rata based on eligible compensation up to $50,000. Investments—Participants direct the investment of their contributions into various investment options offered by the Plan.Company contributions are invested according to the participant’s current investment elections.The Plan currently offers ten mutual funds, a stable value fund, and the M/I Homes Company Stock Fund as investment options for participants.The Company had previously offered a collective investment trust as an investment option, which is currently frozen to new investments and should be completely phased out by the end of 2010.If a participant has not made an investment election, their contributions will automatically be invested in the Moderate 8 Asset Allocation Model (which diversifies the investments based on a moderate risk tolerance) that best fits their time horizon until retirement. Vesting—Contributions made by both the Plan Sponsor and Plan participants are 100% vested immediately. Payment of Benefits—A Plan participant becomes eligible to receive benefits when the participant retires; becomes totally and permanently disabled; experiences financial hardship, as defined by Title 26 CFR 1.401(k)-1(d)(2) of the Federal Code of Regulations; dies; or terminates employment. Benefit payments are paid in lump sum amounts. Loans to Participants—Participants may borrow up to 50% of their account balance, not to exceed $50,000. The loan amounts are collateralized by a percentage of the participant’s balance of Plan assets, bear interest at prime plus 1% at the date the loan is initiated, and must be repaid within no more than five (5)years, unless the loan is granted for the purpose of acquiring the principal residence of the participant, in which case, it must be repaid within no more than fifteen (15)years. Principal and interest are paid ratably through bi-weekly payroll deductions. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting—The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.As required, the accompanying statement of net assets available for plan benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value.The statement of changes in net assets available for plan benefits is prepared on a contract value basis. Use of Estimates—The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and disclosures of contingent items at the date of the financial statements and the reported amounts of changes in net assets available for benefits during the reporting period. Actual results could differ from those estimates. Risks and Uncertainties—The Plan allows participants to invest in a collective investment trust, a stable value fund, various mutual funds, and the M/I Homes Company Stock Fund. Such investments, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with such investments, it is reasonably possible that changes in the values of such investments will occur in the near term and that such changes could materially affect the amounts reported in the statements of net assets available for benefits. Cash and Cash Equivalents—Cash and cash equivalents include short-term highly liquid investments having maturities of less than ninety days. Investment Valuation and Income Recognition—The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Please see Note 4 for further discussion regarding fair value measurements.Purchases and sales of securities are recorded on the trade date. Interest income is recorded as earned and dividend income is recorded on the ex-dividend date.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Adoption of New Accounting Guidance— In June 2009, the Financial Accounting Standards Board (the “FASB”), issued “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles” (the “Codification”).The Codification became the single official source of authoritative, 9 nongovernmental U.S. generally accepted accounting principles (“GAAP”).The Codification did not change GAAP, but reorganizes the literature.The Codification is effective for interim and annual periods ending after September 15, 2009, and the Company adopted the Codification as of December 31, 2009. Administrative Expenses—Administrative costs of the Plan are paid by the Plan Sponsor. Payment of Benefits—There was $47,825 and $21,426 in benefits payable at December 31, 2009 and 2008, respectively. 3. INVESTMENTS The Plan’s investments which exceeded 5% of net assets available for benefits as of December31, 2009 and 2008 are as follows: 2009 2008 SEI Stable Asset Fund (1) $ $ JP Morgan Diversified Mid-Cap Growth Select Dodge & Cox Stock Dreyfus/Standish Fixed Income JP Morgan Equity Index Select Dodge & Cox International Stock Fund Harbor Capital Appreciation Fund JP Morgan Mid-Cap Value Select Investment amounts at contract value.The fair value of the investment was $5,655,584 and $5,665,672 at December 31, 2009 and 2008, respectively.As of October 5, 2009, the Plan no longer offers this fund as an investment option to participants. 4. FAIR VALUE MEASUREMENTS There are three measurement input levels for determining fair value:Level 1, Level 2, and Level 3.Fair values determined by Level 1 inputs utilize quoted prices in active markets for identical assets or liabilities that the Company has the ability to access.Fair values determined by Level 2 inputs utilize inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include quoted prices for similar assets and liabilities in active markets, and inputs other than quoted prices that are observable for the asset or liability, such as interest rates and yield curves that are observable at commonly quoted intervals.Level 3 inputs are unobservable inputs for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability. The asset or liability’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.The following is a description of the valuation methodologies used for assets and liabilities measured at fair value, including the general classification of such assets and liabilities pursuant to the valuation hierarchy. Mutual Funds These investments are valued using the net asset value provided by the administrator of the fund. The net asset value is based on the value of the underlying assets owned by the fund, minus its liabilities, and then divided by the number of shares outstanding. The net asset value is a quoted price in an active market and classified within Level 1 of the valuation hierarchy. Schwab Stable Value Fund The Schwab Stable Value Fund is valued at the closing price reported on the active market on which it is traded and is classified within Level 1 of the valuation hierarchy. 10 M/I Homes Company Stock Fund The M/I Homes Company Stock Fund is valued at the closing price reported on the active market on which it is traded, and is classified within Level 1 of the valuation hierarchy. Investments in the M/I Homes Company Stock Fund are accounted for in units.The unit price fluctuates relative to the price of M/I Homes, Inc. common shares according to the conversion rate established at the initial conversion to unit accounting in 2006. SEI Stable Asset Fund The collective investment trust is valued using the net asset value provided by the administrator of the fund. The net asset value is based on the value of the underlying investment contracts owned by the fund (including guaranteed investment contracts issued by insurance companies and other financial institutions, separate account contracts and synthetic wrap contracts), minus its liabilities, and then divided by the number of shares outstanding.The net asset value is classified within Level 2 of the valuation hierarchy because the net asset value’s unit price is quoted on a private market that is not active; however, the unit price is based on underlying investments which are traded on an active market. Participant Loans Loans to plan participants are valued at cost plus accrued interest, which approximates fair value and are classified within Level 3 of the valuation hierarchy. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2009: As of December 31, 2009 Total Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Mutual funds $ $ $
